DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This Office Action is in response to applicant’s communication filed 16 May 2022, in response to the Office Action mailed 6 January 2022.  The applicant’s remarks and any amendments to the claims or specification have been considered, with the results that follow.

Response to Arguments
Applicant’s arguments, see the remarks, filed 16 May 2022, with respect to the amended independent claims in view of Ehlig and Mary have been fully considered and are persuasive.  The rejections of claims 1, 5-12, 15-20, and 23-30 have been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the cited art teaches various instructions for repeated execution of the REPEAT type instruction as well as of target instruction(s), as well as various methods/conditions for delaying or suspending execution of an instruction until a specified condition is met.  However, none of the cited art, either alone or in combination, appears to teach all of the claimed repeated execution of first and second instructions based upon the fields of a first instruction, as well as suspending execution of the first instruction until an initiation event of a second execution unit detected by the first execution unit, where the first field of the first instruction specifies the initiation event and the second execution unit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i): claims 2-4, 13, 14, 21, and 22 are cancelled; claims 1, 5-12, 15-20, and 23-30 are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Barlow (US 2003/0159023) – discloses a repeat indicator field in instructions for repeated execution. 
Catherwood (US 2005/0166036) – discloses a REPEATW instruction repeating execution based upon an operand.
Persson (US 2010/0169612) and Renard (US 2002/0083305) – disclose a nested loop instruction.
Mizumo (US 2009/0150658), Laurenti (US 6,795,930), and Sato (US 6,345,357) – disclose block/step repeat instructions.
Codrescu (US 2009/0327674), Gergen (US 5,303,355), and Tran (US 2012/0303936) – disclose conditional/predicated instruction execution including of Do/Loop instructions.
Moore (US 7,913,069) – discloses a NEXT instruction for repeated execution of a block of subsequent instructions.
Meuwissen (US 2006/0107028) – discloses a system of loop instruction control including loop start fields and relative addressing/instruction counts.
Metzgen (US 8,019,981), Raubuch (US 2009/0204754), and Suggs (US 2009/0164766) – disclose various loop control systems utilizing relative addressing.
Dieffenderfer (US 2007/0174592) – discloses including delaying depending instructions until operands are available.
Fischer (US 6,871,292) and Codrescu (US 2009/0327674) – disclose systems including delaying loop/repeated execution including dependencies.
Meuwissen (US 2006/0107028), Catherwood (US 2005/0166036), Fraser (US 2003/0229709), and Matsuo (US 2002/0133692) – disclose various systems in which a loop control/initiation/repeat/echo instruction includes a number of instructions to be repeatedly executed, as well as ways to delay execution of the loop/repeat block/echoed instructions.
Bekooij (WO 02/42907) – discloses suspending an instruction based upon a signal register validity signal.
Yoshida (US 2002/0002670) – discloses a field for designating a condition and a delay for an instruction.
Le (US 2001/0042192) – discloses functional units with individual instructions queues for managing instruction scheduling.
Colwell et al. (A VLIW Architecture for a Trace Scheduling Compiler, Oct. 1987, pgs. 180-192) – discloses suspending execution of instructions upon detected memory conflicts both by a compiler and at runtime.
Razdan et al. (A high-performance microarchitecture with hardware-programmable functional units, Nov. 1994, pgs. 172-180) – discloses a programmable functional unit with a specified delay for synchronizing instructions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE GIROUX whose telephone number is (571)272-9769. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE GIROUX/Primary Examiner, Art Unit 2128